Citation Nr: 0700190	
Decision Date: 01/04/07    Archive Date: 01/17/07

DOCKET NO.  02-17 702A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania



THE ISSUE

Entitlement to service connection for tinnitus, to include on 
either a direct or a secondary basis.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Smith, Associate Counsel




INTRODUCTION

The veteran served on active duty from May 1985 to April 1987 
and November 1995 to December 1996.

The veteran's claim comes before the Board of Veterans' 
Appeals (Board) on appeal from an October 2001 rating 
decision of the Department of Veterans Affairs' (VA) Regional 
Office (RO) in Philadelphia, Pennsylvania, that denied the 
benefit sought on appeal.  The matter appears to be currently 
handled by the RO in Cleveland, Ohio.

In February 2005 the Board remanded the matter for a VA 
examination pertaining to the veteran's claims for a low back 
disorder and chronic left knee disorder.  These issues are no 
longer on appeal as a June 2006 decision by the RO granted 
service connection for each.  The only issue currently 
pending before the Board is the veteran's claim for service 
connection for tinnitus.


REMAND

The veteran seeks service connection for tinnitus.  To 
establish service connection, the record must contain (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances, lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  In other 
words, entitlement to service connection for a particular 
disability requires evidence of the existence of a current 
disability and evidence that the disability resulted from a 
disease or injury incurred in or aggravated during service.  

A review of the file reveals confusion as to whether the 
veteran is seeking service connection for tinnitus on a 
direct basis or as secondary to his service-connected 
disability of cervical fusion with spondylosis.  The veteran 
originally filed an informal claim for service connection by 
way of a statement by Mark M. Radziewicz, D.O. in September 
2000 which documented the veteran's tinnitus in both ears.  
This statement by Dr. Radziewicz does not mention whether the 
tinnitus is related to other disabilities or is independent 
of them.

Subsequent documents, including the October 2001 Rating 
Decision and the Statement of the Case framed the issue as 
secondary service connection.  In a November 2002 letter from 
the veteran, he relates his tinnitus to neck pain and neck 
pain to his service connected disability, but it is unclear 
if he is claiming tinnitus is secondary to the disability.  
His VA Form 9 is also unclear on the issue.  

However, the February 2005 Board remand and March 2006 
Supplemental Statement of the Case address the issue on a 
direct basis.  Most recently, in an October 2006 brief from 
the veteran's representative, the veteran seeks service 
connection for tinnitus on a direct basis.

The most recent VA examination of April 2004 found the 
veteran's tinnitus is not secondary to his cervical fusion 
with spondylosis.  However, the examiner did not provide an 
opinion on whether the condition is related to service 
independently of the service connected disability.  An 
opinion must be provided in this regard in order to fairly 
adjudicate the veteran's claim.

Moreover, on his VA Form 9 the veteran requests to have a BVA 
hearing in Washington, DC.  In October 2004 such a hearing 
was scheduled but the veteran failed to appear.  In a 
subsequent Report of Contact with the veteran's mother of 
August, 2005, she revealed that both the city and the zip 
code used by VA in mailing various documents to the veteran 
were incorrect.  Notice for the October 2004 hearing was sent 
to this incorrect address.  The veteran is entitled to proper 
notification of any hearing scheduled, pursuant to the 
requirements of 38 C.F.R. § 20.702(b).  If so desired, VA 
must reschedule and afford the veteran the opportunity for 
his hearing.



Accordingly, the case is REMANDED for the following action:

1.  Ask the veteran if he still desires a 
hearing at the BVA in Washington, D.C. on 
his claim for service connection for 
tinnitus.  If he does, take all 
appropriate measures in scheduling the 
hearing.  Mail notice of the hearing to 
the veteran using the information 
provided by the veteran's mother in the 
August 2005 Report of Contact, unless 
more current information is available.

2.  Obtain an addendum to the April 2004 
VA examination report from a VA examiner, 
preferably the author of the April 2004 
report if possible.  The examiner should 
advance an opinion as to whether it is 
more likely than not (i.e., probability 
greater than 50 percent), at least as 
likely as not (i.e., probability of 50 
percent), or less likely than not (i.e., 
probability less than 50 percent), that 
the veteran's currently diagnosed 
tinnitus had its onset during service or 
is causally or etiologically related to 
active service in any way, independent of 
his service connected cervical fusion 
with spondylosis.  Ask the examiner to 
provide this opinion without a physical 
examination of the veteran, unless the 
examiner determines such an examination 
is necessary to render the requested 
opinion.

All opinions should be supported by a 
clear rationale, and a discussion of the 
facts and medical principles involved 
would be of considerable assistance to 
the Board.  Send the claims folder to the 
examiner for review and he or she should 
specifically state that such a review was 
conducted.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


